20-977
     Jiang v. Garland
                                                                                  BIA
                                                                            Loprest, IJ
                                                                          A205 436 949
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 30th day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            RICHARD J. SULLIVAN,
 8            EUNICE C. LEE,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   LING JIANG,
14            Petitioner,
15
16                      v.                                       20-977
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Vlad Kuzmin, Kuzmin & Assocs.,
24                                      P.C., New York, NY.
25
26   FOR RESPONDENT:                    John V. Coghlan, Deputy Assistant
27                                      Attorney General; Jessica A.
28                                      Dawgert, Senior Litigation
29                                      Counsel; Jacob A. Bashyrov, Trial
30                                      Attorney, Office of Immigration
 1                                   Litigation, United States
 2                                   Department of Justice, Washington,
 3                                   D.C.

 4        UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is GRANTED.*

8         Petitioner Ling Jiang, a native and citizen of                   the

9    People’s Republic of China, seeks review of a March 5, 2020,

10   decision of the BIA affirming an April 25, 2018, decision of

11   an Immigration Judge (“IJ”) denying Jiang’s application for

12   asylum,    withholding     of   removal,    and    relief     under   the

13   Convention Against Torture (“CAT”).           In re Ling Jiang, No.

14   A205-436-949 (B.I.A. Mar. 5, 2020), aff’g No. A 205-436-949

15   (Immig. Ct. N.Y. City Apr. 25, 2018).         We assume the parties’

16   familiarity with the underlying facts and procedural history.

17        Under   the   circumstances,      we   have   reviewed    the    IJ’s




     * Judge Sullivan would deny the petition for review in light of the
     “particular deference” owed to the credibility findings made by an
     Immigration Judge, who “has the unique advantage among all officials
     involved in the process of having heard directly from the applicant.”
     Li v. INS, 453 F.3d 129, 135–36 (2d Cir. 2006) (internal quotation marks
     omitted); see also Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005)
     (noting the “particular weight” we afford to “the IJ’s assessment of [a]
     petitioner’s demeanor,” and “underscor[ing] the general significance of
     such assessments to credibility findings” (emphasis added)).           He
     therefore respectfully dissents.
                                        2
 1   decision   as      modified   by   the   BIA,   i.e.,    minus   the   IJ’s

 2   timeliness finding that the BIA did not reach.               See Xue Hong

 3   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

 4   2005).       The    applicable     standards    of      review   are   well

 5   established.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

 6   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

 7   credibility        determination     under      substantial       evidence

 8   standard).

 9       “Considering the totality of the circumstances, and all

10   relevant factors, a trier of fact may base a credibility

11   determination on the demeanor, candor, or responsiveness of

12   the applicant or witness, . . . the consistency between the

13   applicant’s or witness’s written and oral statements . . . ,

14   the internal consistency of each such statement . . . without

15   regard to whether an inconsistency, inaccuracy, or falsehood

16   goes to the heart of the applicant’s claim, or any other

17   relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).            Although

18   “[w]e defer . . . to an IJ’s credibility determination unless,

19   . . . it is plain that no reasonable fact-finder could make

20   such an adverse credibility ruling,” Xiu Xia Lin v. Mukasey,

21   534 F.3d 162, 167 (2d Cir. 2008), we remand when, as here,


                                          3
 1   there are errors in the findings underlying the adverse

 2   credibility determination and we are not “confident that the

 3   agency would reach the same result upon a reconsideration

 4   cleansed of errors,” Gurung v. Barr, 929 F.3d 56, 62 (2d Cir.

 5   2019) (quotation marks omitted).

 6         The IJ found that Jiang was not credible as to his claim

 7   that he was detained and beaten for practicing Christianity

 8   in China.        The IJ found that Jiang gave the impression that

9    his   testimony         was     memorized    because       (1)     he   became

10   unresponsive       on     cross-examination        when    asked     questions

11   similar     to    those    he    had   answered     concisely      on   direct

12   examination, and (2) he lacked candor by failing to testify

13   to details provided in his written application.                    Although we

14   defer to an IJ’s assessment of demeanor, see                        Majidi v.

15   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005), these findings

16   are not supported by the record.

17         The   IJ    found    Jiang    unresponsive      when    he    could    not

18   remember the name on the false passport a smuggler gave him

19   to travel to the United States, but he testified consistently

20   on direct and cross that he could not remember the full name.

21   His   inability      to    remember     a   fact    does     not    amount   to


                                            4
 1   unresponsiveness.        The IJ further cited Jiang’s testimony

 2   regarding his stay at a hotel with his smuggler, but that

 3   testimony was confusing, not unresponsive, and thus did not

 4   support    the    IJ’s   conclusion       that    Jiang’s   testimony   was

 5   memorized.        The    IJ   also    found      that   Jiang’s   testimony

 6   regarding his beating and the food he ate in detention lacked

 7   detail when compared to his application and thus showed a

 8   lack of candor, but Jiang responded candidly to the questions

 9   his attorney asked and neither the IJ nor the Government’s

10   attorney asked him any questions about those aspects of his

11   claim, much less asked for more details.                 See Jin Shui Qiu

12   v. Ashcroft, 329 F.3d 140, 152 & n.6 (2d Cir. 2003) (“[I]f

13   the [DHS] or IJ has nagging doubts about an applicant’s

14   credibility due to the spareness of h[is] testimony . . . it

15   would seem prudent for the [DHS] or IJ to pose questions aimed

16   at   eliciting      inconsistent          or     inherently    implausible

17   statements.”), overruled in part on other grounds by Shi Liang

18   Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007).

19   Accordingly, the agency’s demeanor findings are not supported

20   by the record, and we do not defer to them.

21        The   only     other     basis   for      the   adverse   credibility


                                           5
 1   determination that the BIA affirmed was the IJ’s finding that

 2   Jiang made inconsistent statements regarding how long he was

3    detained.    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d

4    104, 122 (2d Cir. 2007) (“[W]e may consider only those issues

5    that formed the basis for that decision.”).      That finding was

6    erroneous because Jiang’s statements were not inconsistent:

7    he stated in his application that he was detained for “over

8    half a month,” and he testified that he was detained for “more

 9   than 10 days.” See Gurung, 929 F.3d at 61 (“Credibility should

10   not be questioned based on trivial differences in word choices

11   alone.”).

12       We   remand   because   the   agency’s   adverse   credibility

13   determination is not supported by any error-free findings.

14   Id. at 62.    The agency’s remaining findings do not render

15   remand futile: if, on remand, the agency concludes that Jiang

16   stated a credible claim of past persecution, then he will be

17   entitled to a rebuttable presumption of future persecution.

18   See 8 C.F.R. § 1208.13(b)(1) (presumption of well-founded

19   fear of persecution arising from past persecution is rebutted

20   by fundamental change in circumstances or ability to safely

21   relocate in country of nationality).


                                       6
1       For the foregoing reasons, the petition for review is

2   GRANTED, the BIA’s decision is VACATED, and the case is

3   REMANDED for further proceedings.   All pending motions and

4   applications are DENIED and stays VACATED.

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe,
7                              Clerk of Court




                                 7